 



Exhibit 10.36
EXECUTION COPY
EXCHANGE AGREEMENT
     This Exchange Agreement (this “Agreement”) is made and entered into as of
this 6th day of October, 2006, by and between ___(the “Holder”), and Finisar
Corporation, a Delaware corporation (the “Company”).
RECITALS
     WHEREAS, the Holder currently holds at least $___principal amount of the
Company’s 21/2% Convertible Subordinated Notes due 2010 (the “Outstanding
Notes”);
     WHEREAS, the Holder desires to exchange the Outstanding Notes for an equal
principal amount of the Company’s 21/2% Convertible Senior Subordinated Notes
due 2010 (the “New Notes”) on the terms and conditions set forth in this
Agreement (the “Exchange Transaction”);
     WHEREAS, the New Notes will be issued pursuant to the Indenture, to be
entered into by the Company and the Trustee named therein (the “Indenture”),
substantially in the form of Exhibit A hereto;
     WHEREAS, the Company desires to issue to the Holder $___principal amount of
New Notes in exchange for the Outstanding Notes in the Exchange Transaction; and
     WHEREAS, in connection with the issuance of the New Notes the Company will
agree to provide the Holder registration rights pursuant to the Registration
Rights Agreement, to be entered into by the Company and the Holder and the other
holders of Outstanding Notes exchanging such notes for New Notes (the
“Registration Rights Agreement”), substantially in the form of Exhibit B hereto;
     NOW, THEREFORE, in consideration of the premises and the agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE I
Exchange
     Section 1.1 The Exchange. Upon the terms and subject to the conditions of
this Agreement, at the Closing (as defined herein), the Company shall issue and
exchange $___ in aggregate principal amount of New Notes plus all accrued and
unpaid interest on the Outstanding Notes at the day prior to Closing for an
equal principal amount of Outstanding Notes.
     Section 1.2 Closing. The closing is anticipated to take place on the third
business day after the date hereof at the offices of the Company, 1389 Moffet
Park Drive, Sunnyvale, California 94089 or on such other date and at such other
place as the parties may agree in writing

 



--------------------------------------------------------------------------------



 



(the “Closing”). At the Closing, the Holder shall deliver or cause to be
delivered to the Company all of such Holder’s right, title and interest in and
to all of the Outstanding Notes, and all documentation related thereto, and
whatever documents of conveyance or transfer may be necessary or desirable to
transfer to and confirm in the Company all right, title and interest in and to
the Outstanding Notes, and the Company shall issue to the Holder the New Notes
and pay to the Holder in cash by wire transfer of immediately available funds an
amount equal to the accrued and unpaid interest on the Holder’s Outstanding
Notes at the day prior to the Closing.
     Section 1.3 Conditions to Closing. This Agreement and the Exchange
Transaction shall become effective upon the satisfaction of the following
conditions:
          (a) The Holder and the Company shall have executed and delivered to
each other this Agreement;
          (b) The Company and the Trustee shall have executed and delivered the
Indenture;
          (c) The Company shall have executed and delivered the New Notes in the
principal amount set forth in Section 1.1;
          (d) The Company and the Holder shall have executed and delivered the
Registration Rights Agreement;
          (e) The Holder shall have delivered, or caused to be delivered, to the
Company the Outstanding Notes being exchanged pursuant to this Agreement;
          (f) The Company shall have submitted an additional share listing
application for the shares of Common Stock issuable upon conversion of the New
Notes with the Nasdaq Global Select Market; and
          (g) The Company shall have delivered to the Holder a certificate of
the Company, dated the Closing Date, executed by the secretary of the Company
certifying in such capacity and on behalf of the Company (i) as to the
incumbency and signature of the officer of the Company who executed this
Agreement and the New Notes; and (ii) as to the adoption of resolutions of the
board of directors of the Company which are in full force and effect on the
Closing Date, authorizing (x) the execution and delivery of this Agreement and
the New Notes; and (y) the performance of the obligations of the Company
hereunder and thereunder.
     Section 1.4 Exchange of Additional Notes. Simultaneously with or after the
Closing, subject to the terms of the Indenture, the Company may issue, to one or
more holders of Outstanding Notes, New Notes in an aggregate principal amount
that, together with the New Notes issued pursuant to this Agreement, does not
exceed $100,000,000.

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE II
Representations and Warranties of the Holder
     The Holder hereby makes the following representations and warranties, each
of which is true and correct on the date hereof and shall survive the date of
the Closing and the transactions contemplated hereby to the extent set forth
herein.
     Section 2.1 Existence and Power.
          (a) The Holder is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has the
power, authority and capacity to execute and deliver this Agreement, to perform
its obligations hereunder, and to consummate the transactions contemplated
hereby.
          (b) The execution of this Agreement by the Holder and the consummation
by the Holder of the transactions contemplated hereby do not and will not
constitute or result in a breach, violation or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, or any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar body on the part of the Holder or on the part of
any other party thereto or cause the acceleration or termination of any
obligation or right of the Holder.
     Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement
has been duly executed and delivered by the Holder and constitutes a legal,
valid and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.
     Section 2.3 Title to Outstanding Notes. The Holder is the sole legal and
beneficial owner of and has good and valid title to the Outstanding Notes, free
and clear of any mortgage, lien, pledge, charge, security interest, encumbrance,
title retention agreement, option, equity or other adverse claim thereto. The
Holder has not, in whole or in part, (i) assigned, transferred, hypothecated,
pledged or otherwise disposed of the Outstanding Notes or its rights in such
Outstanding Notes, or (ii) given any person or entity any transfer order, power
of attorney or other authority of any nature whatsoever with respect to such
Outstanding Notes.
     Section 2.4 Investment Decision. The Holder is either (i) a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended (the “Securities Act”) or (ii) an “accredited investor” within
the meaning of Rule 501 of Regulation D under the Securities Act, and in either
case was not organized for the purpose of acquiring the New Notes or the shares
of the Company’s common stock (the “Common Stock”), $0.001 par value per share,
into which the New Notes may be converted (the “Underlying Common Stock”). The
Holder (or its authorized representative) is familiar with the Company’s
objectives and business plan, has reviewed the Company’s filings with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
the Company’s Annual Report on Form 10-K filed on

- 3 -



--------------------------------------------------------------------------------



 



July 14, 2006, the Company’s Quarterly Report on Form 10-Q filed on September 8,
2006, the Company’s Definitive Proxy Statement filed on August 28, 2006, and the
Company’s Current Reports on Form 8-K filed on June 5, 2006, June 7, 2006 (as
amended on August 23, 2006), June 26, 2006, July 7, 2006 and October 2, 2006
(all of such filings with the SEC referred to, collectively, as the “SEC
Documents”), and has had such opportunity to ask questions of and to obtain from
representatives of the Company such information as is necessary to permit it to
evaluate the merits and risks of its investment in the Company and has
independently, without reliance upon any representatives of the Company and
based on such information as the Holder deemed appropriate, made its own
analysis and decision to enter into this Agreement. The Holder has had the
opportunity to consult with its accounting, tax, financial and legal advisors to
be able to evaluate the risks involved in the exchange of the Outstanding Notes
pursuant hereto and to make an informed investment decision with respect to such
exchange. The Holder acknowledges that the Company is relying on the truth and
accuracy of the foregoing representations and warranties in the offering of the
New Notes to the Holder without having first registered the New Notes or the
Underlying Common Stock under the Securities Act.
     Section 2.5 Purchase Entirely for Own Account. The Holder is acquiring the
New Notes only for investment purposes for its own account. The Holder is not
acquiring the Notes with a view to the resale or distribution of any part
thereof, and the Holder has no present intention of selling, granting any
participation in, or otherwise distributing the same. The Holder does not
presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the New Notes.
     Section 2.6 Restricted Securities. The Holder understands that neither the
New Notes nor the Underlying Common Stock have been registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Holder’s
representations as expressed herein. The Holder understands that the New Notes
(and the Underlying Common Stock) are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Holder must hold the New Notes (and the Underlying Common Stock) indefinitely
unless they are registered with the SEC and qualified by state authorities, or
an exemption from such registration and qualification requirements is available.
The Holder further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the New Notes (and the Underlying Common Stock), and on requirements
relating to the Company which are outside the Holder’s control, and which the
Company is under no obligation and may not be able to satisfy.
     Section 2.7 No Public Market. The Holder understands that no public market
now exists for the New Notes, and that the Company has made no assurance that a
public market will ever exist for the New Notes.
     Section 2.8 Legends. The Holder understands that the New Notes and any
shares of Underlying Common Stock will bear one or more of the legends required
by the Indenture, and the removal of such legends shall be governed by the terms
of the Indenture.

- 4 -



--------------------------------------------------------------------------------



 



     Section 2.9 Affiliate Status. The Holder is not, and has not been during
the preceding three months, an “affiliate” of the Company as such term is
defined in Rule 144 under the Securities Act.
ARTICLE III
Representations, Warranties and Covenants of the Company
     The Company hereby makes the following representations, warranties, and
covenants each of which is true and correct on the date hereof and shall survive
the date of the Closing and the transactions contemplated hereby to the extent
set forth herein.
     Section 3.1 Existence and Power.
          (a) The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has the power,
authority and capacity to execute and deliver this Agreement, to perform the
Company’s obligations hereunder, and to consummate the transactions contemplated
hereby.
          (b) The execution of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby (i) does not
require the consent, approval, authorization, order, registration or
qualification of, or filing with, any governmental authority or court, or body
or arbitrator having jurisdiction over the Company other than the SEC, state
securities regulators, the Nasdaq Global Select Market, The Depository Trust
Company and The PORTAL Market; and (ii) does not and will not constitute or
result in a breach, violation or default under any note, bond, mortgage, deed,
indenture, lien, instrument, contract, agreement, lease or license, whether
written or oral, express or implied, or with the Company’s Certificate of
Incorporation or by-laws, or any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, governmental authority, arbitrator, mediator or similar body
on the part of the Company or on the part of any other party thereto or cause
the acceleration or termination of any obligation or right of the Company or any
other party thereto.
     Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.
     Section 3.3 Capitalization. At the Closing, the authorized capital stock of
the Company will consist of 750,000,000 shares of Common Stock, par value $0.001
per share, and 5,000,000 shares of Preferred Stock, par value $0.001 per share,
500,000 shares of which are designated as Series RP Preferred Stock. The shares
of Series RP Preferred Stock are issuable upon exercise of rights attached to
shares of the Company’s Common Stock pursuant to the

- 5 -



--------------------------------------------------------------------------------



 



Rights Agreement dated as of September 25, 2002 between the Company and American
Stock Transfer & Trust Company. As of the close of business on October 2, 2006,
there were 307,679,261 shares of Common Stock issued and outstanding. All such
issued and outstanding shares have been duly authorized and validly issued, and
are fully paid and non-assessable, and were issued in compliance with all
applicable state and federal laws concerning the issuance of securities and all
applicable pre-emptive, participation, rights of first refusal and other similar
rights.
     Section 3.4 Valid Issuance of the New Notes. The New Notes, when issued,
sold and delivered in accordance with the terms and for the consideration set
forth in this Agreement and the Indenture, will constitute legal and binding
obligations of the Company, be validly issued and free of restrictions on
transfer other than restrictions on transfer under this Agreement, applicable
state and federal securities laws and liens or encumbrances created by or
imposed by the Holder, and enforceable against the Company in accordance with
their terms, except that such enforcement may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors’ rights generally, and (b) general
principles of equity. Assuming the accuracy of the representations of the Holder
in Section 2 of this Agreement and subject to the filings required under the
federal and state securities laws, the New Notes will be issued in compliance in
all material respects with all applicable federal and state securities laws. The
Underlying Common Stock has been duly reserved for issuance, and upon issuance
in accordance with the terms of the Company’s Certificate of Incorporation, as
amended, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under applicable
federal and state securities laws and liens or encumbrances created by or
imposed by the Holder. Based in part upon the representations of the Holder in
Section 2 of this Agreement, the Underlying Common Stock, when issued and
delivered in accordance with the terms of the New Notes and the Indenture, will
be issued in compliance in all material respects with all applicable federal and
state securities laws.
     Section 3.5 Financial Statements. Except as qualified in the SEC Documents,
the audited and unaudited financial statements and schedules included in the SEC
Documents, present fairly in all material respects the consolidated financial
position of the Company and its subsidiaries as of the dates indicated and the
consolidated results of operations and cash flows of the Company and its
subsidiaries for the periods specified; except as qualified in the SEC
Documents, such financial statements and schedules have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis during the periods involved.
     Section 3.6 Legal Proceedings. No legal or governmental proceedings or
investigations are pending or, to the knowledge of the Company, threatened to
which the Company is a party or to which the property of the Company or any of
its subsidiaries is subject that are not described in the SEC Documents, except
for such proceedings or investigations which would not reasonably be expected
to, singly or in the aggregate, result in a Material Adverse Effect. As used in
this Agreement, the term “Material Adverse Effect” shall mean when used in
respect of any matter relating to the Company a material adverse effect on the
business, condition (financial or otherwise), properties or results of
operations of the Company and its subsidiaries, considered as one enterprise, or
would materially adversely affect the ability of the

- 6 -



--------------------------------------------------------------------------------



 



Company to perform its obligations under this Agreement, the Indenture, the
Registration Rights Agreement and the New Notes.
     Section 3.7 Compliance with Laws; Permits. The Company and its subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to have such certificates,
authorizations and permits would not reasonably be expected to have a Material
Adverse Effect, and none of the Company and its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which would reasonably be expected to,
singly or in the aggregate, result in a Material Adverse Effect. The Company and
its subsidiaries are and have been in compliance with all applicable laws,
statutes, ordinances, rules, regulations, orders, judgments, decisions, decrees,
standards, and requirements relating to their respective businesses, except
where any such non-compliance would not reasonably be expected to have a
Material Adverse Effect.
     Section 3.8 No Material Adverse Effect. Since the respective dates as of
which information is given in the SEC Documents, there has not been any event or
occurrence having a Material Adverse Effect on the Company or its subsidiaries,
except as reflected or disclosed in a subsequent SEC Document.
     Section 3.9 Additional Share Listing. The Company will use its best efforts
to have the shares of Common Stock issuable upon conversion of the New Notes
approved by the Nasdaq Global Select Market for listing promptly following the
Closing Date.
ARTICLE IV
Miscellaneous Provisions
     Section 4.1 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid) to such address and to the attention of such
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder when
delivered personally, three business days after deposit in the U.S. mail postage
prepaid with return receipt requested and two business days after deposit
postage prepaid with a reputable overnight courier service for delivery on the
next business day.
     Section 4.2 Hart-Scott-Rodino Act. The Holder agrees not to convert any New
Notes unless any waiting period under the Hart-Scott-Rodino Antirust
Improvements Act of 1976, as amended, applicable to such conversion shall have
expired or been terminated. The Company agrees to use commercially reasonable
efforts to assist the Holder in causing any such waiting period to expire or
terminate.
     Section 4.3 Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Exchange Transaction embody the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior and contemporaneous oral or
written agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or

- 7 -



--------------------------------------------------------------------------------



 



any of their agents, representatives or affiliates relative to such subject
matter, including, without limitation, any term sheets, emails or draft
documents.
     Section 4.4 Assignment; Binding Agreement. This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns.
     Section 4.5 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.
     Section 4.6 Remedies Cumulative. Except as otherwise provided herein, all
rights and remedies of the parties under this Agreement are cumulative and
without prejudice to any other rights or remedies available at law.
     Section 4.7 Governing Law. This Agreement shall in all respects be
construed in accordance with and governed by the substantive laws of the State
of New York, without reference to its choice of law rules.
     Section 4.8 No Third Party Beneficiaries or Other Rights. Nothing herein
shall grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.
     Section 4.9 Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any noncompliance or
breach be deemed to be a waiver of a party’s rights and remedies with respect to
such noncompliance or breach.
     Section 4.10 Word Meanings. The words such as “herein”, “hereinafter”,
“hereof”, and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.
     Section 4.11 No Broker. Neither party has engaged any third party as broker
or finder or incurred or become obligated to pay any broker’s commission or
finder’s fee in connection with the transactions contemplated by this Agreement
other than such fees and expenses for which it shall be solely responsible.

- 8 -



--------------------------------------------------------------------------------



 



     Section 4.12 Further Assurances. The Holder and the Company each hereby
agree to execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.
     Section 4.13 Costs and Expenses. The Holder and the Company shall each pay
their own respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement,
including, but not limited to, attorneys’ fees.
     Section 4.14 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 4.15 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed as of the date first above written.

     
 
  HOLDER:
 
   
 
                                          
 
   
 
  By:                                                             
 
  Name:
 
  Title:
 
   
 
  THE COMPANY:
 
   
 
  FINISAR CORPORATION
 
   
 
  By:                                                             
 
  Name:
 
  Title:

Signature Page to Exchange Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Indenture

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Registration Rights Agreement

 